Citation Nr: 1708853	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  07-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes cavus with Achilles tendonitis.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2011, the Board denied an increased rating for the Veteran's bilateral foot disability.  The Veteran appealed that decision to the Court.  By a January 2012 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision and remanded the case for action in accordance with the JMR.  

In August 2012, the Board remanded the claim for further development.  In May 2013 the Board denied an increased rating for the bilateral foot disability.  The Veteran appealed that decision to the Court.  By an April 2014 Order, the Court granted a JMR to vacate the May 2013 decision and remand the case for readjudication in accordance with the JMR.  The Board remanded the claim for further development in May 2016.

This issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, pes cavus with Achilles tendonitis has manifested with symptomatology and functional impairment that more nearly approximates marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent for bilateral pes cavus with Achilles tendonitis have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran was provided with correspondence which informed him of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  

Various records were obtained in conjunction with this case, and the Veteran has not identified any evidence pertinent to his present appeal that has not been obtained or requested.  The Veteran was also accorded VA examinations in April 2007, September 2012, October 2014 and June 2016 to evaluate his disability.  

The April 2007 VA examination was previously determined by the Board to be adequate for rating purposes.  See Board decisions dated in July 2011.  The October 2014 and June 2016 VA examinations addressed the deficiencies of the September 2012 VA examination that were noted by the 2014 JMR.  The October 2014 and June 2016 VA examinations are adequate for rating purposes.  When viewed cumulatively, the aforementioned examination reports describe the bilateral foot disability in sufficient detail such that the Board's evaluation is an informed determination.

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016) the Court held that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence in § 4.59 states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear that all the VA examinations are in full compliance with this requirement, to include testing of pain on both active and passive motion, weight-bearing and nonweight-bearing.  However, this testing requirement only appears applicable to range of motion testing, and Diagnostic Code 5278 does not consider such impairment beyond the current 30 percent rating, which the Veteran already has.  In other words, the lack of such testing in this particular case is not prejudicial to determining whether a higher rating is warranted under DC 5278.  

The Veteran has not reported his service-connected disability has increased in severity since the most recent examination and thus, a new examination is not needed.  The Veteran has not identified any further deficiency in the assistance he has been provided regarding the development of this case.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis

The Veteran seeks a rating in excess of 30 percent for his service-connected pes cavus with Achilles tendonitis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R.  § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran's bilateral pes cavus with Achilles tendonitis is currently rated at 30 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes cavus), acquired.  Under this Code, a 30 percent rating is warranted where: all toes are tending to dorsiflexion and there is limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, bilaterally.  A 50 percent rating is warranted for marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, bilaterally.

Throughout the appeal, the Veteran's bilateral foot disability has manifested with symptoms that meet the criteria for a 30 percent rating.  That is, the cumulative VA examination reports and treatment records show that in addition to significant chronic pain, the Veteran's pes cavus has been manifested by great toe dorsiflexion, limited ankle dorsiflexion, shortened plantar fascia, and significant tenderness under the metatarsal heads.  

The April 2007 examination report, specifically, shows the Veteran reported constant pain at the top of and under his feet at the balls, and in the big toe.  He complained of pain on manual movement of the toes bilaterally, severe pain with minimal range of motion of his ankles, and tenderness on all palpation.  The examiner observed facial grimaces when manipulating the Veteran's feet and ankles.  Range of motion of the ankles on plantar and dorsiflexion was limited significantly, and the examiner estimated that the Veteran's pain would result in an additional two to five degrees of range of motion on both plantar and dorsiflexion.  Mild heel calluses were also shown on examination.  The examiner opined that the Veteran had moderate to moderately severe functional impairment overall.

Metatarsalgia was noted at the September 2012 and October 2014 VA examinations, which the Board finds to be the equivalent of 'tenderness under metatarsal heads.'  At the October 2014 VA examination, the Veteran reported daily pain in his feet, which he estimated was an 8 on a 1-10 scale.  His great, second and third toes on both feet were affected by hammertoes.  The examiner objectively noted that there was marked, and even definite, tenderness under the metatarsal heads and shortened plantar fascia.

The June 2016 VA examination report contained similar findings to the other reports.  Marked tenderness under metatarsal heads was noted and the Veteran's great toe was dorsiflexed.  Shortened plantar fascia and some limitation of dorsiflexion at ankle were present.  The overall severity of the Veteran's foot disability, in the examiner's opinion, was moderate.  The foot condition was also shown to chronically compromise the Veteran weightbearing ability.

Such symptomatology is consistent with the current 30 percent evaluation under Diagnostic Code 5278.  

The Board notes that the clinical evidence also reflects that the Veteran has several hammertoes (great, second and third on both feet) and some contraction of the plantar fascia.  See the October 2014 and June 2016.  However, marked contraction, contemplated by the 50 percent rating criteria, is not shown.  These reports also show the Veteran had hammer toes of the great, second, and third toes of both feet, but not all toes, as contemplated by the 50 percent rating criteria.  Moreover, the October 2014 VA examination specifically shows the Veteran did not have very painful callouses, and that there was no objective evidence of marked deformity of one or both feet.  

Although the record does not clearly reflect all of the symptomatology encompassed in the criteria set forth for a 50 percent rating, the Board notes that 38 C.F.R. §§ 4.40, 4.45, 4.59 require consideration of functional impairment.  Indeed, § 4.40 states that functional loss may be due to "pain, supported by adequate pathology and evidenced by the visible behavior of the claimant" and that a joint "which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.

Here, the April 2007 VA examination report shows the Veteran reported being limited in activities such as no longer being able to use a ladder; his feet would bother him walking around the block, perhaps one tenth of a mile.  He could not walk more than ten to 15 minutes.  He reported symptoms such as pain, weakness, stiffness, some swelling, heat, redness, fatigability and lack of endurance, left greater than right.  Flare-ups of joint disease increased pain to seven to eight out of ten (7-8/10) with baseline pain of 5/10.  Flares-ups occurred about two times a week and lasted most of the day and the Veteran was almost immobilized during flare-ups.  

The 2014 VA examination report also shows the Veteran had functional loss or functional impairment of his feet due to pain.  Other factors that contributed to his functional loss were less movement than normal, weakened movement, excess fatigability, pain on movement and weight-bearing, disturbance of locomotion, and interference with standing.  The examiner commented that these factors caused functional loss and impairment during flare-ups or when the foot is used repeatedly over a period of time such that the Veteran was unable to walk for more than 20 yards, unable to stand for more than 20 minutes, and would need assistance of a walker and maybe eventually a wheelchair.  The examiner estimated that the Veteran had moderate to severe functional impairment overall.

The June 2016 examination also revealed the Veteran's report of functional impairment in the sense that he had trouble with balance requiring uses a cane or walker to assist with ambulation and a wheel chair for longer distances.  He also noted that his activity is more limited because of symptoms.  The examiner noted that pain, in addition to symptoms of excess fatigability, incoordination, pain on weight-bearing, swelling, instability of station, and disturbance of locomotion, and interference with standing -all contributed to functional loss.  The factors of pain, weakness, fatigability, or incoordination were noted to significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time.

In consideration of the aforementioned lay and clinical evidence of further functional impairment, the Board finds the assignment of the next higher rating, 50 percent, is appropriate.  Such a rating reflects that the Veteran's chronic pain and resulting functional loss (i.e., limitation of motion due to pain, weakness, incoordination, instability and fatigue etc.) associated with his bilateral pes cavus and Achilles tendonitis are adequately contemplated.  Resolving doubt in the Veteran's favor, the Board finds the Veteran more nearly approximates the criteria for a 50 percent schedular rating under Diagnostic Code 5278 for the entire appeal period.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence shows that the Veteran's service-connected pes cavus with Achilles tendonitis results in chronic pain, great toe dorsiflexion, limited ankle dorsiflexion, shortened plantar fascia, and significant tenderness under the metatarsal heads; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the ways in which the rating schedule contemplates this disability, the schedular rating criteria reasonably describe the Veteran's service-connected pes cavus.  In short, there is nothing exceptional or unusual about the Veteran's pes cavus with Achilles tendonitis because the respective rating criteria reasonably describe his disability level and symptomatology.  Thus, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1). 


ORDER

A 50 percent rating for bilateral pes cavus with Achilles tendonitis is granted subject to the laws and regulations governing payment of monetary benefits.


REMAND

The issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA examination reports dated in 2007 and 2012 contain the Veteran's report that he is unable to work due to his service-connected pes cavus disability.  

As a result of the Board's decision herein, the Veteran current has a 50 percent schedular rating for his bilateral foot disability.  He is not service-connected for any other disability.  As such, he does not satisfy the criteria for consideration of a TDIU on a schedular basis. 38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis.  Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  

On remand, an opinion should be obtained from the Director, Compensation Services regarding whether the Veteran is entitled to a TDIU for his service-connected pes cavus with Achilles tendonitis on an extraschedular basis.  See 38 C.F.R. §§ 3.321. 4.16(b).

Also on remand, notice regarding a TDIU claim should also be sent to the Veteran and any recent, pertinent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU. 

2.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his former employers for additional information regarding his employment.  

3.  Update the file with relevant VA medical records dated since April 2016 and/or any non-duplicate private treatment records identified by the Veteran.

4.  Request an opinion from the Director, Compensation Service as to whether the Veteran's service-connected pes cavus and Achilles tendonitis warrants an assignment of a TDIU on an extraschedular basis. 

5.  After completing any additional development deemed necessary, adjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained since this case was last adjudicated below and provided an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this remand, the Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


